Title: To George Washington from Arthur Lee, 21 May 1789
From: Lee, Arthur
To: Washington, George



Sir
May 21st 1789

It is not without great apprehension of presuming too much on the favor you have always shown me, that I offer you my Services, as a Judge of the Supreme Court which is now establishing.
The having been calld to the bar in Westminster hall after five years study at the Temple, & having practisd the Law there for some time—are the grounds, Sir, on which I presume to ask your protection.
I quitted the line of the Law in England, where much was to be expected from the pursuit of it, & with the fairest prospects; the moment my Country calld upon me, to aid in supporting her violated rights. With what fidelity I dischargd the trust She reposd in me; the records of the Office of foreign affairs will shew.
To return to the profession I had chosen, in a station, not unbecoming

those in which I have acted, is my most earnest desire. It woud be an additional satisfaction to be distinguishd by your appointment, Sir, & to assist in distributing equal justice to a well-governd People. I have the honor to be with the highest respect, Sir. Yr most Obedt Servt

Arthur Lee

